Name: Commission Regulation (EEC) No 2807/91 of 25 September 1991 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 9 . 91 No L 270/25Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2807/91 of 25 September 1991 fixing the sluice-gate prices and levies for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed ;Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas, since a new sluice-gate price has been fixed trends in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, in the case of pigment products, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 1611 /90 of 15 June 1990 fixing the sluice-gate prices and levies on pigmeat (3) ; Whereas, by Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries Q and Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Carib ­ bean and Pacific States (ACP States) or the overseas coun ­ tries and territories (OCI)(8), as amended by Regulation (EEC) No 523/90 (9), special import arrangements were introduced involving a reduction to 50 % in levies within the framework of fixed amounts or annual quotas, in particular for certain pigmeat products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Commission Regulation (EEC) No 1817/91 (4), for the period 1 July to 30 September 1991 , they must be fixed anew for the period 1 October to 31 December 1991 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 April to 31 August 1991 ; Whereas, when the sluice-gate price applicable from 1 October, 1 January and 1 April is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Regulation (EEC) No 2766/75 of the Council (*), as last amended by Regulation (EEC) No 3906/87 (% at 3 % ; HAS ADOPTED THIS REGULATION : Article 1 Whereas the value of the quantity of feed grain varies by more than 3 % from that used for the preceding quarter ; whereas trends in world market prices for feed grain must therefore be taken into account when fixing sluice-gate prices for the period 1 October to 31 December 1991 ; 1 . For the period 1 October to 31 December 1991 , the sluice-gate prices and the levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for(') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 129, 11 . 5. 1989, p. 12. 0 OJ No L 152, 16. 6. 1990, p. 18 . (4) OJ No L 166, 28 . 6. 1991 , p. 19 . O OJ No L 282, 1 . 11 . 1975, p. 25. (*) OJ No L 370, 30. 12. 1987, p. 1 ; 0 OJ No L 370, 31 . 12. 1990. (8) OJ No L 84, 30. 3 . 1990, p. 85 . 0 OJ No L 58 , 5 . 3. 1991 , p. 1 . No L 270/26 26. 9. 91Official Journal of the European Communities the products specified in Article 1 ( 1 ) of that Regulation shall be as shown in the Annex. 1602 20 90 or 1602 90 10, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 October 1991 . 2. Provided that, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 1602 10 00, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission 26. 9. 91 Official Journal of the European Communities No L 270/27 ANNEX to the Commission Regulation of 25 September 1991 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 1 1 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 2211 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0206 30 21 0206 30 31 0206 41 91 0206 49 91 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 1211 0210 1219 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 0210 19 81 0210 19 89 0210 90 31 0210 90 39 1501 00 11 1501 00 19 1601 00 10 1601 00 91 71,91 61,16 71.91 93,51 135,59 104,73 104,73 151,49 81,35 151,49 151,49 93,51 135,59 104,73 104,73 151,49 81,35 151,49 151,49 113,15 82,29 113,15 82,29 37,40 41,14 22,44 135,59 104,73 263,70 207,59 81,35 135,59 119.69 130,91 104,73 151,49 151,49 151,49 207,59 260,89 263.70 263,70 113,15 82,29 29.92 29,92 130,91 219,75 49,97 42,49 49.97 64.98 94,21 72,77 72,77 105,26 56,53 105,26 105,26 64.98 94,21 72,77 72,77 1 05,26 (') 56,53 105,26 (') 105,26 78,62 57,18 78,62 57,18 25.99 28,59 15,59 94,21 (') . 72,77 183.23 144.24 56,53 (') 94,21 83.17 90,97 72,77 105,26 0 105,26 105,26 144,24 181,28 183,23 183,23 78,62 57.18 20,79 20,79 106,70 (2) 190,64( «)O 7 4 7 4 3 24 No L 270/28 Official Journal of the European Communities 26. 9. 91 CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GAIT (%) 1601 00 99 160210 00 1602 20 90 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 149,62 104,73 121,56 229,10 191,70 229,10 191,70 191,70 126,24 104,73 62,65 121,56 126,24 62,65 1 25,85 (&gt;)(2) 100,59 111,59 193,33 157,95 205,43 165,52 151,26 (') 106,63 (') 89,40 64,78 105,73 104,00 56,02 26 25 26 (') The levy on products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (*) The levy on products originating in the ACP States/OCT countries and listed in Article 8 of amended Regulation (EEC) No 715/90 reduced by 50 % within the limits of the quotas referred to in that Regulation. NB : The CN codes and the footnotes are defined in amended Commission Regulation (EEC) No 2658/87 (OJ No L 256, 7. 9 . 1987, p. 1 ).